DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in combination with amendments, see claims and remarks, filed 03/10/2022, with respect to 35 USC 112(b) and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No 20160350489 granted to Ribble et al. in view of US Pat Pub No 20160078183 granted to Trygstad et al. See details below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No 20160350489 granted to Ribble et al. (hereinafter “Ribble”) in view of US Pat Pub No 20160078183 granted to Trygstad et al. (hereinafter “Trygstad”).
Regarding claim 1, Ribble discloses an environment control system (para 0054 “care asset management system 230”), comprising: an actuator configured to control an environment (Para 0064 “The controller 302 is capable of controlling operational functionality of the patient support apparatus 122 and/or interpreting data signals from the various sensors 312”, para 0068 “actuators capable of being controlled by the controller 302”; also see para 0019, 0031, 0054, “adjusting the patient safety protocol includes identifying an environmental condition that should be modified to reduce the risk of an adverse event”); a controller configured to control the actuator based on an operating condition (Para 0064 “The controller 302 is capable of controlling operational functionality of the patient support apparatus 122 and/or interpreting data signals from the various sensors 312”); a memory storing [a first learned model and a second learned model] (Para 0068 “memory 302”); and a processor coupled to the memory  (Para 0068, Fig. 3 “microprocessor 304”); wherein the [first learned model has been trained based on], for each of a plurality of subjects (para 0006 “a patient safety protocol for each of a plurality of patients being treated at the healthcare facility”), environmental information indicating an environment of the subject (para 0074 “wherein care environment information for the patient is determined. As described previously, the care environment information includes any type of information indicative of the environment of a care asset 120 assigned to a patient, which may include, but is not limited to, a location, a temperature level, a lighting condition, a pressure reading, a position setting, an alert setting”) and condition correlation data correlating with at least one of sleep, excretion, movement, skin, and stress conditions of the subject, (para 0074, fig. 4, step 404 “a present health of the patient is determined”; para 0045 recites that the condition may be related to “a skin safety protocol for that patient.”) wherein the [second learned model has been trained based on], for each of the plurality of subjects (para 0006 “a patient safety protocol for each of a plurality of patients being treated at the healthcare facility”), the condition correlation data and risk correlation data correlating with a magnitude of one or more risks that may occur with respect to the subject in a future period of time (para 0075 “a safety protocol is determined” at step 410, … “based on the present health conditions or expected conditions (i.e., a probable diagnosis) of a patient and/or the care assets 120 assigned to the patient. The safety protocol may be based on a patient scoring system used to determine a risk score using a set of established risk factors, for example”; It is noted that “expected conditions” is understood to lead to determining the risk score that, at least in part, is concerned with a future period of time.), wherein the processor inputs environmental information indicating an environment of a target subject [into the first learned model to obtain output data that is output from the first learned model, and inputs the obtained output data into the second learned model] to infer risk correlation data correlating with the magnitude of the one or more risks (Fig. 4, showing the process described above), and wherein the processor evaluates the inferred risk correlation data to determine the operating condition of the actuator (para 068 “microprocessor 304, allow the controller 302 to control operation of the features of the patient support apparatus 122.”).  
Ribble fails to disclose using a first and a second model wherein data is inputted into the first learned model to obtain output data that is output from the first learned model, and inputs the obtained output data into the second learned model
Trygstad teaches a similar system which receives sensory data indicating a physiological characteristic of a patient to determine a risk score for a negative outcome by applying the physiological characteristics to at least one predictive model received from a predictive model database (abstract, 0005). This allows for the device to electronically determine a corrective option for reducing the risk by applying the physiological characteristic to a plurality of rules received from a rules database (para 0005). Corrective options can include both drug and non-drug related interventions, such as social supports, post-surgical and post-hospitalization transitions of care, palliative care supports, and behavioral health interventions (para 0018). Predictive analytics can include applying current and historical data to various models to make predictions about future events (para 0017). Trygstad teaches that it is known to provide different data as an input to a first model, and provide the output of the first model as an input to a second model (para 0070) which allows for determining an intermediate score (para 0065) which provides the predictable result of allowing the device to calibrate the intermediate score which is used to generate the risk score (para 0065). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Ribble with the teachings of Trygstad to provide the predictable result of using allowing the device to calibrate the intermediate score prior to determining the risk score. 

Regarding claim 2, Ribble as modified by Trygstad (hereinafter “modified Ribble”) renders the environment control system as claimed in claim 1, wherein the second learned model is trained by using biological information about the subject as the condition correlation data (para 0063 “care assets 126 may include monitors such as blood pressure monitors, EKG monitors, EEG monitors, SpO2 monitors, heart rate monitors, respiration monitors, scales, thermometers and/or telemetry systems, etc.”; it is understood that these parameters are considered to determine the status of the user).  

Regarding claim 3, modified Ribble renders the environment control system as claimed in claim 2 obvious as recited hereinabove, Ribble discloses wherein the biological information includes at least one of an amount of movement of the subject, a number of times scratching of the subject, a fluctuation of a heart rate of the subject, a depth of sleep of the subject, an estimated amount of urine of the subject, and a number of excretions of the subject (para 0063 “care assets 126 may include monitors such as blood pressure monitors, EKG monitors, EEG monitors, SpO2 monitors, heart rate monitors, respiration monitors, scales, thermometers and/or telemetry systems, etc.”).  

Regarding claim 4, modified Ribble renders the environment control system as claimed in claim 1 obvious as recited hereinabove, Ribble discloses wherein the first learned model is trained by using the environmental information about the subject and the condition correlation data as a training data set (para 0057 “the care environment information includes any type of information indicative of the environment of a care asset 120 assigned to a patient’).  

Regarding claim 5, modified Ribble renders the environment control system as claimed in claim 4 obvious as recited hereinabove, Ribble discloses wherein the first learned model is trained based on, for each of the plurality of subjects (para 0006 “a patient safety protocol for each of a plurality of patients being treated at the healthcare facility”; Trygstad teaches using models as discussed in paragraph 0070. It is understood that models would be trained to provide the classification as discussed)), the condition correlation data of the subject and a combination of the environmental information about the subject and attribute information indicating an attribute of the subject (para 0018 “Each of the patient safety protocols is based on health information of the patient. The patient safety protocol module is configured to retrieve historical outcomes for other patients that were associated with the patient support apparatus”; Trygstad teaches using attribute information indicating an attribute of the subject in paragraph 0042 to provide a more comprehensive and personalized risk score (para 0042)).  

Regarding claim 6, modified Ribble renders the environment control system as claimed in claim 1 obvious as recited hereinabove, Trygstad teaches wherein the second learned model has been trained by using the condition correlation datarisk correlation data as a training data set (Trygstad teaches using models as discussed in paragraph 0070. It is understood that models would be trained to provide the classification as discussed).

Regarding claim 7, modified Ribble renders the environment control system as claimed in claim 1 obvious as recited hereinabove, Trygstad teaches wherein theprocessor uses a nursing record as the data related to the condition of the subject (para 0017 “Predictive analytics can include applying current and historical data to various models to make predictions about future events”).  

Regarding claim 8, modified Ribble renders the environment control system as claimed in claim 1 obvious as recited hereinabove, Trygstad teaches wherein theprocessor evaluates the inferred risk correlation datainferred risk correlation data (para 0021 “The risk score can be weighted (e.g., calibrated)”).  

Regarding claim 9, modified Ribble renders the environment control system as claimed in claim 1 obvious as recited hereinabove, Ribble discloses wherein the environmental information includes at least one of a temperature, a humidity, an atmospheric pressure, an illuminance, and a noise (para 0031 “an environmental condition includes a location, a temperature level, a lighting condition, a pressure reading, a position setting, or an alert setting”).  

Regarding claim 10, modified Ribble renders the environment control system as claimed in claim 1 obvious as recited hereinabove, Ribble discloses wherein the actuator includes an air conditioning device that controls the environment of the subject (para 0031, 0074 discuss that the care environment information includes any type of information indicative of the environment of a care asset 120 assigned to a patient, a temperature level”, para 0069 discusses that the patient support apparatus may include a number of actuators (not shown) capable of being controlled by the control system to control various actuator-based component”. It is understood that one of the actuators is considered to be the actuator that controls the temperature since temperature level is being monitored. As currently recited, the claim has not positively claimed the air conditioning device itself).

Regarding claim 11, Ribble discloses an environment control system (para 0054 “care asset management system 230”), comprising: an actuator configured to control an environment (Para 0064 “The controller 302 is capable of controlling operational functionality of the patient support apparatus 122 and/or interpreting data signals from the various sensors 312”, para 0068 “actuators capable of being controlled by the controller 302”; also see para 0019, 0031, 0054, “adjusting the patient safety protocol includes identifying an environmental condition that should be modified to reduce the risk of an adverse event”) a controller configured to control the actuator based on an operating condition (Para 0064 “The controller 302 is capable of controlling operational functionality of the patient support apparatus 122 and/or interpreting data signals from the various sensors 312”) a memory storing [a third learned model] (Para 0068 “memory 302”); and wherein the [third learned model has been trained] based on, for each of a plurality of subjects (para 0006 “a patient safety protocol for each of a plurality of patients being treated at the healthcare facility”), condition correlation data correlating with at least one of sleep, excretion, movement, skin, and stress conditions of the subject (para 0074, fig. 4, step 404 “a present health of the patient is determined”; para 0045 recites that the condition may be related to “a skin safety protocol for that patient.”), environmental information indicating the environment of the subject (para 0074 “wherein care environment information for the patient is determined. As described previously, the care environment information includes any type of information indicative of the environment of a care asset 120 assigned to a patient, which may include, but is not limited to, a location, a temperature level, a lighting condition, a pressure reading, a position setting, an alert setting”), and risk correlation data correlating with a magnitude of one or more risks that may occur with respect to the subject in a future period of time (para 0075 “a safety protocol is determined” at step 410, … “based on the present health conditions or expected conditions (i.e., a probable diagnosis) of a patient and/or the care assets 120 assigned to the patient. The safety protocol may be based on a patient scoring system used to determine a risk score using a set of established risk factors, for example”; It is noted that “expected conditions” is understood to lead to determining the risk score that, at least in part, is concerned with a future period of time.), wherein the processor inputs, [into the third learned model,] data correlating with at least one of sleep, excretion, movement, skin, and stress conditions of a target subject and environmental information about the target subject to infer risk correlation data correlating with the magnitude of the one or more risks (Fig. 4, showing the process described above), and wherein the processor evaluates the inferred risk correlation data to determine the operating condition of the actuator (para 068 “microprocessor 304, allow the controller 302 to control operation of the features of the patient support apparatus 122.”). Ribble fails to disclose using a third model as required above. 
Trygstad teaches a similar system which receives sensory data indicating a physiological characteristic of a patient to determine a risk score for a negative outcome by applying the physiological characteristics to at least one predictive model received from a predictive model database (abstract, 0005). This allows for the device to electronically determine a corrective option for reducing the risk by applying the physiological characteristic to a plurality of rules received from a rules database (para 0005). Additionally, Trygstad teaches that the corrective options can include both drug and non-drug related interventions, such as social supports, post-surgical and post-hospitalization transitions of care, palliative care supports, and behavioral health interventions (para 0018), and predictive analytics can include applying current and historical data to various models to make predictions about future events (para 0017). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Ribble with the teachings of Trygstad to provide the predictable result of electronically determine a corrective option for reducing the risk by applying the physiological characteristic to a plurality of rules received from a rules database.
[AltContent: rect]  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792